On August 23, 2004, sentenced for Count I: Theft, a misdemeanor, in violation of Section 45-6-301(1), MCA to Six (6) months to Missoula County Detention Center to run concurrently with Count H, all suspended; Count H: Partner or Family Member Assault, a misdemeanor, in violation of Section 45-5-206, MCA to Six (6) months to Missoula County Detention Center to run concurrently with Count I, all suspended; and Count III Bail Jumping, a felony, in violation of Section45-7-308, MCA placed under the supervision of the Department of Corrections for Ten (10) years, last Seven (7) years are suspended; restitution/costs; and other terms and conditions given in the Judgment on August 23, 2004.
On December 5, 2007, prior sentence imposed on August 23, 2004 revoked; sentenced for Count HI: Bail Jumping, a felony, in violation of Section 45-7-308(4), MCA to Seven (7) years with Three (3) years suspended to Department of Corrections; the Court requests placement in a drug treatment program; terms and conditions of this Judgment are the same as those in the original Judgment filed with the Court on September 27, 2004; and other terms and conditions given in the Judgment on December 5, 2007. *75Counts I and II Expired.
DATED this 28th day of May, 2014.
On August 14, 2013, prior sentence imposed on December 5, 2007 revoked; sentenced for Count ED: Bail Jumping, a felony, in violation of Section 45-7-308(4), MCA, to Three (3) years with Three (3) years suspended to Department of Corrections; Defendant shall enroll and successfully complete the Crystal Creek program; terms and conditions are the same as those in the Judgment given December 5, 2007; and other terms and conditions given in the Judgment on August 14, 2013.
On October 2,2013, prior sentence imposed on August 14,2013 revoked; sentenced for Count ID: Bail Jumping, a felony, in violation of Section 45-7-308(4), MCA, to Three (3) years to Montana State Prison; terms and conditions of deferred or suspended portion of this Judgment are same as those contained in the Judgment given August 14,2013; and other terms and conditions given on October 2,2013.
On May 8, 2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and appeared by Vision Net from Connections Corrections in Butte, Montana. The Defendant represented by Jorden Ramler, an intern with the Montana Office of Public Defender, under the supervision of Ed Sheehy, Jr., Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 8th day of May, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Brenda Gilbert and Alternate Member Hon. John Warner.